PER CURIAM:
Mediante sentencia obtenida por estipula-ción de las partes, un tribunal del Estado de Florida ordenó a la Core Cell Corporation, corporación organizada bajo las leyes de Puerto Rico, a pagar a los abogados Blatt & Udell la suma de $69,000 por servicios legales prestádosle. Subsi-guientemente, los acreedores presentaron demanda en el Tribunal Superior de Puerto Rico para el cobro de dicha senten-*144cia y obtuvieron embargo preventivo sin la prestación de fianza.
Oportunamente, Panelfab International Corporation y Panelfab P.R., Inc., presentaron solicitud de intervención alegando ser dueños de algunos de los bienes embargados. Los demandantes se opusieron a dicha intervención alegando iden-tidad entre la demandada y las interventoras y el traspaso de activos por Core Cell a las interventoras para defraudarlas en el cobro de la sentencia. Las interventoras levantaron el embargo mediante la prestación de una fianza de $75,000 que el tribunal fijó para satisfacer la sentencia que, en su día, pudiera recaer a favor de los demandantes, si éstos llegasen a establecer la existencia de las alegadas relaciones entre la demandada y las interventoras.
Dos años después, las interventoras solicitaron que se anulara el embargo por haberse trabado el mismo sin la pre-via prestación de fianza. El tribunal denegó dicha solicitud sosteniendo que esa cuestión fue adjudicada en una vista pre-via celebrada ante otro juez. Hemos examinado la minuta de esa vista y la transcripción de los incidentes discutidos en la misma, y nada aparece que sostenga que se discutió la fianza como condición previa al embargo.
Resolvemos que no procede la nulidad del embargo, pero que, bajo las circunstancias del presente caso, el tribunal re-currido debió fijar fianza en suma suficiente para responder de los daños que dicho embargo pudiera ocasionar y, en su consecuencia, procede devolver el caso para la fijación y pres-tación de dicha fianza.
La Regla 56.3 de las de Procedimiento Civil de 1958, vi-gente al trabarse el embargo, en lo pertinente disponía como sigue-
Se podrá conceder un remedio provisional sin la prestación de fianza, si apareciere de documentos públicos o privados firma-dos ante una persona autorizada para administrar juramento, que la obligación es legalmente exigible, o si se gestionara el remedio después de sentencia. En todos los demás casos, el *145tribunal exigirá la prestación de una fianza suficiente para responder por todos los daños y perjuicios que se causen al de-mandado como consecuencia del aseguramiento. . . .
Por su parte, los Arts. 4 y 5 de la Ley para Asegurar la Efectividad de Sentencias, de 1ro. de marzo de 1902 (32 L.P.R.A. sees. 1072 y 1073) también vigente al momento de trabarse el embargo, (1) proveían para la exención de fianza cuando constaba claramente en “documento auténtico” que la obligación era exigible, entendiéndose por documento autén-tico, entre otros, “documentos públicos”. En Boyrié v. Mariño, 58 D.P.R. 285, 288 (1941), reconocimos que una sentencia era un documento auténtico bajo dicha ley.
El Art. 426 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 1798, dispone que “El efecto de un auto judicial registrado, de un Estado de la Unión es el mismo en Puerto Rico que en el Estado en que se hubiere dictado, excepto que en Puerto Rico sólo puede exigirse su cumplimiento mediante una acción o un procedimiento especial...”.
La citada norma, que exige una acción o procedimiento especial antes de dar efecto igual a una sentencia de otro Estado, recoge el mandato constitucional que obliga a los Estados a dar entera fe y crédito a las sentencias de otros Estados. Lichtig v. Lichtig, 81 D.P.R. 737, 744, escolio 5 (1960). Ese mandato no impide que pueda exigirse acción previa, como exige el citado Art. 426, para la ejecución de sentencias de otros estados. Riley v. New York Trust Co., 315 U.S. 343, 349 (1942).
Hemos expresado que “. . . cuando la exigibilidad de la obligación consta claramente en documento auténtico, difícil-mente se perjudica al demandado, pues esa evidencia raras veces puede ser controvertida. De ahí que, al constar la exi-gibilidad de la obligación en documento auténtico, al igual *146que cuando el aseguramiento se solicita después de dictada sentencia a favor del demandante, no se exija la prestación de fianza”. Boyrié v. Mariño, supra.
El propósito de la fianza es garantizar que puedan recobrarse los daños cuando exista la posibilidad de que el embargo pueda resultar ilegal o indebido. Atendido ese fin, es preciso establecer un balance adecuado entre las posibilidades de triunfo del demandante y las posibilidades de que el embargo resulte improcedente y cause daños que no puedan recobrarse. Por ser los demandantes personas no residentes en Puerto Rico, si el embargo resulta improcedente, podría resultar difícil para los demandados o para los interventores recobrar de esos no residentes los daños ocasionados por dicho embargo, a menos que se preste fianza para asegurar su recobro.
Bajo, la vigente Regla 56.3, la fianza responde a cualquier persona que sufra daños. Dicha regla vigente sería la aplicable, si se reclamaren daños por el embargo trabado en el presente caso. Bajo la Regla 56.3 derogada, habíamos intimado que un tercerista podía repetir contra la fianza. Rona Electric Co. v. Garriga, 99 D.P.R. 942, 947 y ss. (1971).
 En casos de demandantes no residentes, como en el presente caso, la fianza para responder de daños ocasionados por embargos debe considerarse mandatoria, al igual que lo es la fianza que la Regla 69.5 exige a demandantes no resi-dentes, para responder de costas, gastos y honorarios de abogado. (2) Damos entera fe y crédito a la sentencia del tribunal de Florida, pero, a la vez, por tratarse de demandantes no residentes, damos la protección necesaria a los deman-dados. Igual lo haríamos con una sentencia de cualquier otro estado o país. La mera protección que provee la fianza, en *147modo alguno pone en tela de juicio los méritos de la sentencia en cuestión.
Ante las anteriores consideraciones, estimamos que se cumplen mejor los fines de la justicia devolviendo el caso al tribunal de instancia para que fije la fianza que corresponda en el presente caso. Ningún fin práctico resultaría de decre-tar la nulidad del embargo en el presente caso, cuya nulidad podría, por el contrario, hacer posible que los bienes embar-gados no puedan ser recuperados para ejecutar la sentencia que, en su día, pueda recaer a favor de la parte aquí deman-dante.
El Juez Presidente Señor Trías Monge no intervino. El Juez Asociado Señor Negrón García emitió opinión concu-rrente.
—O—

 Derogada por la Regla 72 de las de Procedimiento Civil de 1979. Sobre su vigencia anterior, véanse Vda. de Galindo v. Cano, 108 D.P.R. 277 (1979) y Frigorífico M. H. Ortiz v. Quiles, 101 D.P.R. 676, 683 (1973).


En el presente caso tampoco se exigió a los demandantes esa fianza mandatoria de la Eegla 69.5.